404 F.2d 341
Walter BRIDGES, Appellant,v.Hayden J. DEES, Warden, Appellee.
No. 26096.
United States Court of Appeals Fifth Circuit.
December 2, 1968.

Walter L. Bridges, pro se.
Jack P. F. Gremillion, Atty. Gen., Teddy W. Airhart, Jr., George A. Bourgeois, Asst. Attys. Gen., Baton Rouge, La., for appellee.
Before THORNBERRY and DYER, Circuit Judges, and KEADY, District Judge.
PER CURIAM:


1
This is an appeal from the district court's order denying appellant's petition for writ of habeas corpus after holding an evidentiary hearing. We affirm.


2
The evidence presented at the hearing fails to support the appellant's contentions that he was coerced and physically beaten into signing a confession, that he was denied counsel at the time of his arrest and interrogation, and that his guilty plea was not voluntarily entered. The district judge found appellant's testimony to be untrustworthy, and the transcript and record support this view. The findings and judgment of the district court are not clearly erroneous and are hereby affirmed.